Citation Nr: 1100365	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-25 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of herpes 
zoster.

2.  Entitlement to service connection for hemorrhoids, to include 
as secondary to service-connected irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 
2007.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing was prepared and associated with the claims file.

In March 2010, the Board remanded this case for additional 
development, and the case has been returned for further appellate 
review.

The issue of entitlement to service connection for hemorrhoids is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The competent and probative evidence of record reflects that the 
Veteran experiences current residuals of an in-service outbreak 
of herpes zoster. 




CONCLUSION OF LAW

Service connection for the residuals of herpes zoster is 
warranted..  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)).

In light of the favorable decision as it relates to the issue of 
entitlement to service connection for residuals of herpes zoster, 
any error by VA in complying with the requirements of VCAA as to 
this issue is moot.

II.  Service Connection

The Veteran has claimed entitlement to service connection for a 
skin condition on her back, which she essentially contends is the 
result of an in-service outbreak of herpes zoster.

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

The law and regulations provide that no compensation shall be 
paid if a disability is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 
105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2010).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's March 1986 enlistment examination report shows that 
her endocrine system was clinically normal upon entrance into 
service, and she was not noted to have any identifying body 
marks, scars, or tattoos.  She denied past or current skin 
disease on her March 1986 enlistment medical history record.  An 
April 1995 service treatment record notes that the Veteran had a 
history of shingles in 1995.  A December 1995 service treatment 
record reflects that the Veteran had two erythematous patches 
with raised vesicles unilateral on the left side of her back 
extending to the thorax at T-9 or T-10.  This rash was suspected 
to be due to herpes zoster or possibly early tinea of the smooth 
skin.  

At her December 2009 hearing, the Veteran reported that she had a 
scar on her back that bubbles and itches.  She testified that she 
believes it is related to a rash that developed on her back in 
December 1995 while she was in service.  She also testified that 
she gets periodic flare-ups of this scar.  Based on this 
evidence, the Board remanded this claim in order to schedule a VA 
examination for the purpose of determining the etiology of any 
current scar or rash on the Veteran's back.

The Veteran underwent a VA skin diseases examination in March 
2010, and a March 2010 VA examination report and April 2010 
addendum are of record.  The March 2010 report notes that the 
Veteran reported she was working in Japan and developed a rash as 
she was preparing for leave in March 1995.  She reported that she 
developed a rash on her back that was diagnosed as shingles.  

She reported that the course of the skin condition began with 
tingling and then developed a red, swollen area which became 
covered with water blisters.  Several days later, she began to 
have a fever and malaise.  This cleared up in about three weeks.  
It did not extend along the entire dermatome but remained 
localized to a golf ball sized area on the mid lateral left back.  
The examiner noted that the Veteran has a scar in the area which 
fits this history.  It was noted that the Veteran had very mild 
chicken pox at age four.  

The examiner noted that the challenge in the Veteran's diagnosis 
was whether this was a small area of herpes zoster or a large 
area of herpes simplex.  The examiner stated that these two 
entities are identical but differ in history.  She did have some 
discomfort along the abdominal skin of the same dermatome at the 
time of her outbreak.  She opined that this would favor herpes 
zoster.  However, the examiner noted that the Veteran complained 
of experiencing paresthesias in the area of the scar on her back 
about once a year.  During such an episode, the area develops 
texture and feels annoying but does not develop frank blisters.  
The examiner stated that the recurrence and small size of the 
original outbreak favor the diagnosis of herpes simplex over 
herpes zoster.  

It was noted that the Veteran receives no treatment.  It was 
noted that 0 percent of the exposed areas and 0 percent of the 
entire body were affected.  The examiner noted that scarring and 
disfigurement were present.  Ulceration, exfoliation, or crusting 
was present.  Acne or chloracne were not present.  No tests were 
conducted.  The examiner diagnosed herpes zoster, resolved, and 
opined that this is not related to her activities while in 
military service.  

The April 2010 addendum was necessary because the March 2010 
opinion had been rendered without review of the claims file.  The 
examiner noted the December 1995 service treatment record 
reflecting a four-day history of redness, pain, and itching on 
the right thorax circumferentially.  (The Board notes that the 
December 1995 service treatment record actually identified the 
left side of the Veteran's back, not the right side, as having 
been affected.)  The examiner noted that this sounds classic for 
herpes zoster.  She noted that the Veteran was treated with just 
1 percent hydrocortisone and calamine lotion and apparently did 
not require follow-up.

The Board finds that the evidence of record is sufficient to 
justify granting service connection for the residuals of the 
Veteran's in-service herpes zoster.  The evidence as discussed 
above clearly reflects that the Veteran had herpes zoster in 
service and that the Veteran currently has a residual scar in 
this area.  As described above, scarring and disfigurement were 
present, as was ulceration, exfoliation, or crusting.  The 
Veteran has also reported having paresthesias in the area of the 
scar about once a year, which the examiner appeared to accept as 
consistent with the diagnosis of herpes zoster.  

With respect to the nexus requirement, the Board acknowledges the 
VA examiner's opinion that the Veteran's resolved herpes zoster 
is not related to her activities while in military service.  For 
the reasons set forth below, however, the Board finds that a 
service connection is warranted despite this opinion.

The Board will first address the diagnosis of "herpes zoster-
resolved."  This diagnosis may intend to express that the 
Veteran has not had a recurrence of the primary in-service herpes 
zoster outbreak.  The Board again notes, however, that the VA 
examination report clearly indicates the presence of current 
residuals of this in-service outbreak.  As noted above, the 
December 1995 service treatment record describes the location of 
the Veteran's suspected herpes zoster as being on the left side 
of her back extending to thorax T-9 or T-10.  

Furthermore, the examination report describes the Veteran's skin 
condition as having begun with a tingling and developing into a 
red, swollen area which became covered with water blisters.  
These symptoms "remained localized to a golf ball sized area on 
the mid lateral left back."  The examiner noted that the Veteran 
"has a scar in the area which fits this history."  The VA 
examiner herself has thus observed that the Veteran's current 
scar is consistent with her reported in-service herpes zoster.  
The Board thus concludes that the scar that is currently found on 
the left side of the Veteran's back is residual to her in-service 
herpes zoster.  

Second, the Board will address the VA examiner's negative 
etiology opinion.  Specifically, the examiner found that the 
Veteran's resolved herpes zoster "is not related to her 
activities while in military service."  The phrasing of this 
opinion suggests that the examiner may have believed VA was 
asking whether the Veteran's herpes zoster had developed as a 
result of any activities in which the Veteran engaged while in 
the military.  It is, however, not necessary to establish that 
the Veteran's activities while in the military led to her herpes 
zoster if it has been demonstrated that the Veteran's initial 
herpes zoster outbreak occurred while she was in the military and 
was not a result of misconduct or the abuse of alcohol or drugs.  

In the case at hand, the Veteran's service treatment records 
clearly establish that the Veteran's herpes zoster did not pre-
exist her entrance into service.  The Board further notes that 
the Veteran filed her compensation claim in March 2007, shortly 
following her January 2007 separation from service.  There is no 
suggestion that this condition resulted from misconduct or 
substance abuse.  Finally, the evidence of record establishes 
that the scar and her complaints of paresthesias once a year are, 
in fact, residual to the in-service herpes zoster.

In short, the Board finds that the current residuals of the 
Veteran's herpes zoster are related to a primary outbreak that 
occurred during the Veteran's military service.  Therefore, the 
Board finds that service connection for the residuals of herpes 
zoster is warranted, and the benefit sought on appeal is granted.


ORDER

Entitlement to service connection for residuals of herpes zoster 
is granted.


REMAND

The Veteran has also claimed entitlement to service connection 
for hemorrhoids.  In the December 2010 informal hearing 
presentation, her representative has noted that the Veteran was 
recently service-connected for irritable bowel syndrome.  Her 
representative contends that VA should consider the new 
contention that the Veteran's hemorrhoids may have been incurred 
or aggravated secondary to her now service-connected irritable 
bowel syndrome.  The Board agrees, and finds that another remand 
is warranted for the purpose of obtaining a medical opinion with 
respect to this contention.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA 
examination to determine the etiology of any 
current hemorrhoid disability.  The claims 
folders must be thoroughly reviewed by the 
examiner in connection with the examination, 
and a complete history should be elicited 
directly from the Veteran.  Any tests and 
studies deemed necessary by the examiner 
should be conducted.  All findings should be 
reported in detail.  

The VA examiner should express an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's hemorrhoids were caused or 
aggravated during her military service, to 
include as secondary to her service-connected 
irritable bowel syndrome.  Any opinion 
expressed must be accompanied by a complete 
rationale.

2.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the appellant and her representative should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


